1    Marc Voisenat (CSB# 170935)
     2329A Eagle Avenue
2    Alameda, Ca. 94501
     Tel: (510) 263-8664
3    Fax: (510) 272-9158
4    Attorney for Debtor
     Priscilla S. Sioson
5

6

7

8                                     United States Bankruptcy Court

9                                      Northern District of California

10   In re:                                                  Case No.: 18-40532

11   Priscilla S. Sioson                                     Chapter 11

12
                     Debtor.
13
                                  COMBINED PLAN OF REORGANIZATION
14
                                     AND DISCLOSURE STATEMENT
15
                                             December 20, 2018
16
                                              INTRODUCTION
17
              This is Debtor’s Combined Chapter 11 Plan of Reorganization and Disclosure Statement
18
     (the Plan). The Plan identifies each known creditor by name and describes how each claim will
19
     be treated if the Plan is confirmed.
20
              Part 1 contains the treatment of creditors with secured claims; Part 2 contains the
21
     treatment of general unsecured creditors: 100% of their allowed claims in monthly payments
22
     over 60 months. Taxes and other priority claims would be paid in full, as shown in Part 3.
23
              Most creditors (those in impaired classes) are entitled to vote on confirmation of the Plan.
24
     Completed ballots must be received by Debtor’s counsel, and objections to confirmation must be
25
     filed and served, no later than [TBD]. The court will hold a hearing on confirmation of the Plan



     Case: 18-40532        Doc# 107                  -1-
                                         Filed: 12/20/18     Entered: 12/20/18 13:25:24        Page 1 of
                                                      19
     on [TBD] at [TBD].
1
              Attached to the Plan are exhibits containing financial information that may help you
2
     decide how to vote and whether to object to confirmation. Exhibit 1 includes background
3
     information regarding Debtor and the events that led to the filing of the bankruptcy petition and
4
     describes significant events that have occurred during this Chapter 11 case. Exhibit 2 contains
5
     an analysis of how much creditors would likely receive in a Chapter 7 liquidation. Exhibit 3
6
     shows Debtor’s monthly income and expenses. Exhibit 4 describes how much Debtor is required
7
     to pay on the effective date of the plan. Exhibit 5 shows Debtor’s monthly income and expenses
8
     related to each investment property.
9
              Whether the Plan is confirmed is subject to complex legal rules that cannot be fully
10
     described here. You are strongly encouraged to read the Plan carefully and to consult an
11
     attorney to help you determine how to vote and whether to object to confirmation of the Plan.
12
              If the Plan is confirmed, the payments promised in the Plan constitute new contractual
13
     obligations that replace the Debtor’s pre-confirmation debts. Creditors may not seize their
14
     collateral or enforce their pre-confirmation debts so long as Debtor performs all obligations
15
     under the Plan. If Debtor defaults in performing Plan obligations, any creditor can file a motion
16
     to have the case dismissed or converted to a Chapter 7 liquidation, or enforce their non-
17
     bankruptcy rights. Debtor will be discharged from all pre-confirmation debts (with certain
18
     exceptions) if Debtor makes all Plan payments. Enforcement of the Plan, discharge of the
19
     Debtor, and creditors’ remedies if Debtor defaults are described in detail in Parts 5 and 6 of the
20
     Plan.
21
     PART 1: TREATMENT OF SECURED CREDITORS
22
     Creditors’ Rights Remain Unchanged.
23

24    Class       Name of Creditor                    Description of Collateral

25    1A          JP Morgan Chase Bank, N.A.          237 Live Oak Drive Danville, CA 94506




     Case: 18-40532        Doc# 107                 -2-
                                        Filed: 12/20/18     Entered: 12/20/18 13:25:24        Page 2 of
                                                     19
1
      1C          JP Morgan Chase Bank, N.A.            1623 Deardorff Lane Concord, CA 94519
      1E          Wells Fargo Bank, N.A.                1110 Aspen Dr, Concord Ca 94520-4002
2
      1F          Selene Finance                        50-52 Los Olivos Daly City, CA 94014
3
              These creditors’ legal, equitable, and contractual rights remain unchanged with respect to
4
     the above collateral. The confirmation order will constitute an order for relief from stay.
5
     Creditors in these classes shall retain their interest in the collateral until paid in full. These
6
     secured claims are not impaired and are not entitled to vote on confirmation of the Plan.
7
     Debtor to Make Regular Payments and Pay Arrears Over Time.
8
      Class     Name of         Collateral          Regular        Estimated         Interest    Monthly
9               Creditor                            Monthly        Arrears           Rate on     Payment
                                                    Payment                          Arrears     on Arrears
10                                                                 $173,299.90
      1G        NYMT Loan       237 Live Oak        $6,111.79                        0%          $1000
                Trust 2014-     Drive Danville,                    to be paid
11                                                                 over 174
                RP1             CA 94506                           months or
12                                                                 14.5 years
      1H        Wilmington      2481 Walters        $1767.61       $53,674.12        0%          $500
13
                Savings         Way Concord,                       to be paid
14              Fund            CA 94520                           over 107
                Society, FSB                                       months or 9
15                                                                 years

16            Debtor will pay the entire amount contractually due by making all post-confirmation
17   regular monthly payments, and by paying all pre-confirmation arrears (including attorneys fees
18   and late charges) with interest in equal monthly payments as set forth above, due the 1st day of
19   the month after the effective date on the above secured claims. To the extent arrears are
20   determined to be other than as shown above, appropriate adjustments will be made in the number
21   of payments. Creditors in these classes shall retain their interest in the collateral until paid in
22   full.
23            Creditors in these classes may not repossess or dispose of their collateral so long as
24   Debtor is not in material default under the Plan (defined in Part 6(c)). These secured claims are
25   impaired and entitled to vote on confirmation of the Plan.




     Case: 18-40532        Doc# 107                  -3-
                                         Filed: 12/20/18      Entered: 12/20/18 13:25:24          Page 3 of
                                                      19
1    Property to be Surrendered.

2
      Class       Name of Creditor                         Description of Collateral
3     1I          Federal National Mortgage                2260 Dalton Ridge Court, North Las Vegas,
                  Association                              NV 89031
4

5
              Debtor will surrender the above collateral on the Effective Date of the Plan. The

6
     confirmation order will constitute an order for relief from stay. Any secured claim is satisfied in

7
     full through surrender of the collateral. Any deficiency claim is a general unsecured claim

8
     treated in Part 2. Creditors in these classes shall retain their interest in the collateral. These

9
     secured claims are not impaired and are not entitled to vote on confirmation of the Plan.

10
     PART 2: TREATMENT OF GENERAL UNSECURED CREDITORS

11
     Class 2 General Unsecured Claims.
      Name of Creditor                         Amount of       Disputed     Amount to       Payment
12                                             Claim            Y/N         be Paid         Amount
13

14    Two Jinn Inc                             6540            Y            6540            109

15
      Capital One                              473.63          Y            473.63          7.89
16

17    American Express                         8000            Y            8000            133.33

18
      Bank of America                          400             N            400             6.66
19

20    Creditors Bureau USA                     60              Y            60              1.00

21
      PG&E                                     2000            N            2000            33.33
22

23
      RA and Associates                        0               Y            0               0

24    Total                                    $17473.63                    17473.63        291.21
25
              Allowed claims of general unsecured creditors not treated as small claims (including



     Case: 18-40532        Doc# 107                  -4-
                                         Filed: 12/20/18      Entered: 12/20/18 13:25:24           Page 4 of
                                                      19
1    allowed claims of creditors whose executory contracts or unexpired leases are being rejected

2    under this Plan) shall be paid as follows:

3               Percent Plan. Class 2 creditors will receive 100% of their allowed claim in 60 equal

4               monthly installments 1, due on the 1st day of the month, starting on the effective date.

5               Creditors in this class may not take any collection action against Debtor so long as the

6               Debtor is not in material default under the Plan (defined in Part 6(c)).

7               Disputed Claims. Debtor shall create a reserve for disputed claims in the amount of the

8    claim unless the claim is estimated for distribution in a different amount under 11 U.S.C.§502(c).

9               Each time Debtor makes a distribution to the holders of allowed claims, Debtor will place

10   into a reserve the amount that would have been distributed to the holders of disputed claims if

11   such claims had been allowed in the full amount claimed. Debtor must file objections to disputed

12   claims no later than 180 days after entry of the confirmation order.

13              If a disputed claim becomes an allowed claim, Debtor must immediately distribute to the

14   claimant from the reserve an amount equal to all distributions due to date under the plan

15   calculated using the amount of the allowed claim. Any funds no longer needed in reserve shall be

16   returned to Debtor

17              This class is impaired and is entitled to vote on confirmation of the Plan. Debtor has

18   indicated above whether a particular claim is disputed.

19   PART 3: TREATMENT OF PRIORITY AND ADMINISTRATIVE CLAIMS

20   (a) Professional Fees.

21              Debtor will pay the following professional fees in full on the Effective Date, or upon

22   approval by the court, whichever is later.

23              The following professionals have agreed to accept payment over time as follows.

24

25
     1
         Monthly payments will not be sent until the aggregate amount owed is $50 or greater




     Case: 18-40532            Doc# 107                    -5-
                                               Filed: 12/20/18        Entered: 12/20/18 13:25:24   Page 5 of
                                                            19
1    Payments will be made on the effective date.

2
      Name and Role of Professional               Estimated           Payment           Number of
3                                                 Amount              Amount            Payments
      Marc Voisenat                               $10,000             $10,000           1
4

5
            Professionals may not take collection action against Debtor so long as Debtor is not in

6
     material default under the Plan (defined in Part 6(c)). Estate professionals are not entitled to

7
     vote on confirmation of the Plan.

8
     (b) Other Administrative Claims. Debtor will pay other allowed claims entitled to priority under

9
     section 503(b) in full on the Effective Date; except expenses incurred in the ordinary course of

10
     Debtor’s business or financial affairs, which shall be paid when normally due and payable (these

11
     creditors are not listed below). All fees payable to the United States Trustee as of confirmation

12
     will be paid on the Effective Date; post-confirmation fees to the United States Trustee will be

13
     paid when due.

14
            Administrative Creditors may not take any collection action against Debtor so long as

15
     Debtor is not in material default under the Plan (defined in Part 6(c)). Administrative

16
     claimants are not entitled to vote on confirmation of the Plan.

17
      Name of Administrative Creditor                   Estimated Amount of Claim
18

19

20   (c) Tax Claims. Debtor will pay allowed claims entitled to priority under section 507(a)(8) in

21   full over time with interest (at the non-bankruptcy statutory interest rate) in equal amortizing

22   payments in accordance with section 511 of the Bankruptcy Code. Payments will be made

23   monthly, due on the 1st day of the month, starting the effective date of the plan. To the extent

24   amounts owed are determined to be other than as shown below, appropriate adjustments will be

25   made in the number of payments.




     Case: 18-40532       Doc# 107                  -6-
                                        Filed: 12/20/18     Entered: 12/20/18 13:25:24        Page 6 of
                                                     19
1            Priority tax creditors may not take any collection action against Debtor so long as Debtor

2    is not in material default under the Plan (defined in Part 6(c)). Priority tax claimants are not

3    entitled to vote on confirmation of the Plan.

4
      Name of Creditor                    Estimated         Interest Rate     Payment       Number of
5                                         Amount of                           Amount        Payments
                                          Claim
6

7

8
     PART 4:        EXECUTORY CONTRACTS AND UNEXPIRED LEASES
9
     (a) Executory Contracts/Unexpired Leases Assumed. Debtor assumes the following executory
10
     contracts and/or unexpired leases upon confirmation of this Plan and will perform all pre-
11
     confirmation and post-confirmation obligations thereunder. Post-confirmation obligations will
12
     be paid as they come due.
13    Name of           Description of            Estimated            Installment      Number of
      Counter-          Contract/Lease            Total Cure           Amount           Installments
14
      Party                                       Amount
15    None, all of
      debtor’s
16    renters are
      month to
17
      month tenants
18
     (b) Executory Contracts/Unexpired Leases Rejected. Debtor rejects the following executory
19
     contracts and/or unexpired leases.
20

21    Name of Counter-Party                             Description of Contract/Lease
22    None

23   (c) Executory contracts and unexpired leases not specifically assumed or rejected above will be

24   deemed rejected.

25   ///




     Case: 18-40532       Doc# 107                    -7-
                                          Filed: 12/20/18     Entered: 12/20/18 13:25:24      Page 7 of
                                                       19
1    PART 5: DISCHARGE AND OTHER EFFECTS OF CONFIRMATION

2    (a) Discharge. Debtor shall not receive a discharge of debts until Debtor makes all payments

3    due under the Plan or the court grants a hardship discharge.

4    (b) Vesting of Property. On the Effective Date, all property of the estate and interests of the

5    Debtor will vest in the reorganized Debtor pursuant to § 1141(b) of the Bankruptcy Code free

6    and clear of all claims and interests except as provided in this Plan, subject to revesting upon

7    conversion to Chapter 7 as provided in Part 6(f) below.

8    (c) Plan Creates New Obligations. Except as provided in Part 6(d) and (e), the obligations to

9    creditors that Debtor undertakes in the confirmed Plan replace those obligations to creditors that

10   existed prior to the Effective Date of the Plan. Debtor’s obligations under the confirmed Plan

11   constitute binding contractual promises that, if not satisfied through performance of the Plan,

12   create a basis for an action for breach of contract under California law. To the extent a creditor

13   retains a lien under the Plan, that creditor retains all rights provided by such lien under applicable

14   non-Bankruptcy law.

15   PART 6: REMEDIES IF DEBTOR DEFAULTS IN PERFORMING THE PLAN

16   (a) Creditor Action Restrained. The confirmed Plan is binding on every creditor whose claims

17   are provided for in the Plan. Therefore, even though the automatic stay terminates on the

18   Effective Date with respect to secured claims, no creditor may take any action to enforce either

19   the pre-confirmation obligation or the obligation due under the Plan, so long as Debtor is not in

20   material default under the Plan, except as provided in Part 6(e) below.

21   (b) Obligations to Each Class Separate. Debtor’s obligations under the Plan are separate with

22   respect to each class of creditors. Default in performance of an obligation due to members of

23   one class shall not by itself constitute a default with respect to members of other classes. For

24   purposes of this Part 6, the holders of all administrative claims shall be considered to be a single

25   class, the holders of all priority claims shall be considered to be a single class, and each non-




     Case: 18-40532       Doc# 107                  -8-
                                        Filed: 12/20/18      Entered: 12/20/18 13:25:24        Page 8 of
                                                     19
1    debtor party to an assumed executory contract or lease shall be considered to be a separate class.

2    (c) Material Default Defined. If Debtor fails to make any payment, or to perform any other

3    obligation required under the Plan, for more than 10 days after the time specified in the Plan for

4    such payment or other performance, any member of a class affected by the default may serve

5    upon Debtor and Debtor’s attorney (if any) a written notice of Debtor’s default. If Debtor fails

6    within 30 days after the date of service of the notice of default either: (i) to cure the default; (ii)

7    to obtain from the court an extension of time to cure the default; or (iii) to obtain from the court a

8    determination that no default occurred, then Debtor is in Material Default under the Plan to all

9    the members of the affected class.

10   (d) Remedies Upon Material Default. Upon Material Default, any member of a class affected by

11   the default: (i) may file and serve a motion to dismiss the case or to convert the case to Chapter

12   7; or (ii) without further order of the court has relief from stay to the extent necessary, and may

13   pursue its lawful remedies to enforce and collect Debtor’s pre-confirmation obligations.

14   (e) Claims not Affected by Plan. Upon confirmation of the Plan, and subject to Part 5(c), any

15   creditor whose claims are left unimpaired under the Plan may, notwithstanding paragraphs (a),

16   (b), (c), and (d) above, immediately exercise all of its contractual, legal, and equitable rights,

17   except rights based on default of the type that need not be cured under section 1124(2)(A) and

18   (D).

19   (f) Effect of Conversion to Chapter 7. If the case is at any time converted to one under Chapter

20   7, property of the Debtor shall vest in the Chapter 7 bankruptcy estate to the same extent

21   provided for in section 348(f) of the Bankruptcy Code upon the conversion of a case from

22   Chapter 13 to Chapter 7.

23   (g) Retention of Jurisdiction. The bankruptcy court may exercise jurisdiction over proceedings

24   concerning: (i) whether Debtor is in Material Default of any Plan obligation; (ii) whether the

25   time for performing any Plan obligation should be extended; (iii) adversary proceedings and




     Case: 18-40532        Doc# 107                   -9-
                                          Filed: 12/20/18     Entered: 12/20/18 13:25:24          Page 9 of
                                                       19
1    contested matters pending as of the Effective Date or specifically contemplated in this Plan to be

2    filed in this court (see Part 7(f)); (iv) whether the case should be dismissed or converted to one

3    under Chapter 7; (v) any objections to claims; (vi) compromises of controversies under Fed. R.

4    Bankr. Pro. 9019; (vii) compensation of professionals; and (viii) other questions regarding the

5    interpretation and enforcement of the Plan.

6    PART 7: GENERAL PROVISIONS

7    (a) Effective Date of Plan. The Effective Date of the Plan is the fifteenth day following the date

8    of the entry of the order of confirmation, if no notice of appeal from that order has been filed. If

9    a notice of appeal has been filed, Debtor may waive the finality requirement and put the Plan into

10   effect, unless the order confirming the Plan has been stayed. If a stay of the confirmation order

11   has been issued, the Effective Date will be the first day after that date on which no stay of the

12   confirmation order is in effect, provided that the confirmation order has not been vacated.

13   (b) Disputed Claim Reserve. Debtor will create a reserve for disputed claims. Each time Debtor

14   makes a distribution to the holders of allowed claims, Debtor will place into a reserve the amount

15   that would have been distributed to the holders of disputed claims if such claims had been

16   allowed in the full amount claimed. If a disputed claim becomes an allowed claim, Debtor shall

17   immediately distribute to the claimant from the reserve an amount equal to all distributions due

18   to date under the plan calculated using the amount of the allowed claim. Any funds no longer

19   needed in reserve shall be returned to Debtor.

20   (c) Cramdown. Pursuant to section 1129(b) of the Bankruptcy Code, Debtor reserves the right

21   to seek confirmation of the Plan despite the rejection of the Plan by one or more classes of

22   creditors.

23   (d) Severability. If any provision in the Plan is determined to be unenforceable, the

24   determination will in no way limit or affect the enforceability and operative effect of any other

25   provision of the Plan.




     Case: 18-40532      Doc# 107                   -10- Entered: 12/20/18 13:25:24
                                       Filed: 12/20/18                                        Page 10 of
                                                     19
1    (e) Governing Law. Except to the extent a federal rule of decision or procedure applies, the

2    laws of the State of California govern the Plan.

3    (f) Lawsuits.

4           Debtor believes that causes of action for fraudulent transfers, voidable preferences, or

5    other claims for relief exist against the following parties:

6
              Party                  Creditor       Nature of         Amount of          Will Debtor
7                                     Y/N            Claim             Claim             Prosecute
                                                                                          Action?
8                                                                                           Y/N

9                                                                                      Y
      RA Associates              Y               Malpractice        17,000
10    NYMT Loan Trust                            HIBOR                                 Y, the debtor
      2014-RP1                   Y               violations         Unknown            is representing
11                                                                                     herself pro per
                                                                                       and trying to
12
                                                                                       negotiate a
13                                                                                     dismissal
                                                                                       settlement
14
     (g) Notices. Any notice to the Debtor shall be in writing, and will be deemed to have been given
15
     three days after the date sent by first-class mail, postage prepaid and addressed as follows:
16
     Priscilla S. Sioson
17   237 Live Oak Drive
     Danville, CA 94506
18
     (h) Post-Confirmation United States Trustee Fees. Following confirmation, Debtor shall
19
     continue to pay quarterly fees to the United States Trustee to the extent, and in the amounts,
20
     required by 28 U.S.C. §1930(a)(6). So long as Debtor is required to make these payments,
21
     Debtor shall file with the court quarterly reports in the form specified by the United States
22
     Trustee for that purpose.
23
     (i) Deadline for § 1111(b) Election. Creditors with an allowed secured claim can make a timely
24
     election under section 1111(b) no later than 14 days before the first date set for the hearing on
25




     Case: 18-40532       Doc# 107                      -11- Entered: 12/20/18 13:25:24
                                           Filed: 12/20/18                                   Page 11 of
                                                         19
1    confirmation of the Plan.

2    Dated: December 20, 2018

3                                                                       /s/ Priscilla Sioson
                                                                                         Debtor
4

5                                                                       /s/ Marc Voisenat
                                                                           Attorney for Debtor
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     Case: 18-40532      Doc# 107                -12- Entered: 12/20/18 13:25:24
                                    Filed: 12/20/18                                Page 12 of
                                                  19
1                                          Attorney Certification

2            I, Marc Voisenat, am legal counsel for the Debtor(s) in the above-captioned case and

3    hereby certify the following: (i) the foregoing plan is a true and correct copy of the Individual

4    Chapter 11 Combined Plan and Disclosure Statement promulgated by the Northern District of

5    California, San Francisco Division, on July 30, 2012 (the “Standard-Form Plan”); and (ii) except

6    as specified below, there have been no alterations or modifications to any provision of the

7    Standard-Form Plan.

8            The following provisions of the Standard-Form Plan have been altered or otherwise

9    modified.

10           Added totals column to class 2 on page 4.

11           Added a footnote regarding minimum payments page 5.

12           I declare that the foregoing is true and correct. Executed this 20th day of December

13   2018.

14
                                                                                     /s/ Marc Voisenat
15                                                                          Marc Voisenat, Attorney for
                                                                                                Debtor
16

17

18

19

20

21

22

23

24

25




     Case: 18-40532      Doc# 107                   -13- Entered: 12/20/18 13:25:24
                                       Filed: 12/20/18                                       Page 13 of
                                                     19
     Exhibit 1 - Events That Led To Bankruptcy
1
            The debtor filed this case to save her home from foreclosure. The debtor has lived in her
2
     residence for the last 30 years. The bulk of the debtor’s income come from the rents generated
3
     by the debtor’s rental properties. Due to the bad economy a few year ago, some tenants lost their
4
     jobs and did not pay their rent which greatly reduced our income.
5
            In addition, the debtor’s husband, who had managed the rental properties, had a stroke
6
     and was unable to manage the rental properties. The debtor was unable to manage the rental
7
     properties as she had to attend to her husband’s health needs.
8
            As a result, the debtor fell behind on her mortgage payments and her lender initiated
9
     foreclosure proceedings and the property was scheduled to be sold until this bankruptcy case was
10
     filed. Prior to filing the bankruptcy, the debtor has filed a lawsuit against NYMT Loan Trust
11
     2014-RP1 in the hopes of modifying her loan. In addition, the lawsuit sought to have the lender
12
     correct or reduce the interest rate based on the loan document. This would lower the monthly
13
     mortgage payment of the debtor’s residence and past due balance.
14
            Currently, the economy is improving, and rental rates have increased so the debtor
15
     income has increased. The debtor has taken over management of their rental. I have become
16
     very selective about whom I rent to in an effort to ensure timely rental payments.
17

18

19

20

21

22

23

24

25




     Case: 18-40532      Doc# 107                   -14- Entered: 12/20/18 13:25:24
                                       Filed: 12/20/18                                     Page 14 of
                                                     19
     Exhibit 2 - What Creditors Would Receive if the Case Were Converted to a Chapter 7
1

2    Real Property #1: [1110 Aspen Dr, Concord, Ca]
3      Fair Market           Liens           Cost of      Resulting          Amt of            Net
          Value                               Sale       Income Tax         Exemption        Proceeds
4
      $400,000        1st $193,763.40     32,000         43,600         0                130,636.60
5

6    Real Property #2: [1623 Deardorff Lane Concord, CA 94519]
       Fair Market           Liens           Cost of      Resulting          Amt of         Net
7
          Value                               Sale       Income Tax         Exemption     Proceeds
8
      $300,000        1st $360156.94                                    0                0
9
     Real Property #3: [50-52 Los Olivos Daly City, CA 94014]
10
      Fair Market           Liens            Cost of      Resulting       Amt of            Net
11       Value                                Sale       Income Tax      Exemption        Proceeds
12
      $700,000       1st $550,662         56000          $37,000                         $56,338
13
     Real Property #4: [2481 Walters Way Concord, CA 94520]
14
       Fair Market          Liens         Cost of Sale    Resulting          Amt of            Net
15        Value                                          Income Tax         Exemption        Proceeds

16    $300,000        $451,962.59                                       0                o
17

18   Real Property #5: [237 Live Oak Drive Danville, CA 94506]
       Fair Market          Liens         Cost of Sale    Resulting          Amt of            Net
19
          Value                                          Income Tax         Exemption        Proceeds
20
      $1,300,000      1st $1306,982                                     0                0o
21
                      2nd $33,065
22

23
     Personal Property:
        Description         Liquidation      Secured Claim          Amt of          Net Proceeds
24                             Value                               Exemption
      2006 Kia            $2000             0                 0                   2000
25    Sedona




     Case: 18-40532       Doc# 107                  -15- Entered: 12/20/18 13:25:24
                                       Filed: 12/20/18                                       Page 15 of
                                                     19
      Household         $3000                0                  0              3000
1
      Furnishings
2     Electronics       $2000                0                  0              2000
      Clothes           $2000                0                  0              2000
3     Jewelry           $1000                0                  0              1000
      Cash              $500                 0                  0              500
4     Checking          $17,225              0                  0              $17,225
      Total             $27,725                                 0              $27,725
5

6     Net Proceeds of Real                         $208,330.60
      Property and Personal
7     Property
      Recovery from Preferences /                  0
8     Fraudulent Conveyances
      Chapter 7 Administrative                     0
9
      Claims
10
      Chapter 11 Administrative                    10,000
      Claims
11    Priority Claims                              0
      Chapter 7 Trustee Fees                       $6,000
12    Chapter 7 Trustee’s                          $100,000
      Professionals
13
      NET FUNDS AVAILABLE FOR DISTRIBUTION TO UNSECURED                           $92330.60
      CREDITORS
14

15    Estimated Amount of Unsecured Claims                                     $17,473.63
      Percent Distribution to Unsecured Creditors Under Proposed Plan                       100%
16    Percent Distribution to Unsecured Creditors Under Liquidation Analysis                100%
17
     Exhibit 3 - Monthly Income and Expenses
18
     Income                                                                           Amount
19   Social Security                                                              1600
     Husband Social Security                                                      700
20
     Positive Cash Flow on Investment Property (Exhibit 5, Line A)l               8829
21   A. Total Monthly Income                                                      11129

22   Expenses                                                                         Amount
     Includes Plan Payments on Secured Claims for Residence
23   Payroll Taxes and Related Withholdings                                       0
     Retirement Contributions (401k, IRA, PSP)                                    0
24
     Shelter Expenses (rent/mortgage, insurance, taxes, utilities)                7500
25   Household Expenses (food)                                                    600
     Transportation Expenses (car payments, insurance, fuel)                      600



     Case: 18-40532      Doc# 107                   -16- Entered: 12/20/18 13:25:24
                                       Filed: 12/20/18                                Page 16 of
                                                     19
     Personal Expenses (e.g. recreation, clothing, laundry, medical)             500
1
     C. Disposable Income (Line A - Line B)                                      $9200
2
     Plan Payments                                                                   Amount
3    Plan Payments Not Included in Calculating Disposable Income
     Priority Claims                                                            0
4    Class 1D                                                                   53.43
     Class 1G                                                                   1000
5
     Classes 1H                                                                 500
6    General Unsecured Creditors                                                292
     D. Total Plan Payments                                                     $1845.43
7
     E. Plan Feasibility (Line C - Line D)                                       $83.57
8    (Not feasible if less than zero)
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     Case: 18-40532      Doc# 107                  -17- Entered: 12/20/18 13:25:24
                                      Filed: 12/20/18                                 Page 17 of
                                                    19
1    Exhibit 4 - Effective Date Feasibility

2
                                                                      Amount        Amount
3

4     A. Projected Total Cash on Hand on Effective Date                         $20,000

5
      Payments on Effective Date
6     Administrative Claims                                       10000
7     Priority Claims                                             0

8     Classes 1D, 1G – 1H                                         1553.43
      General Unsecured Creditors                                 292
9

10
      B. Total Payments on Effective Date                                       $11,845.43
      C. Net Cash on Effective Date (Line A - Line B)                           $8155
11
      (Not feasible if less than zero)
12

13

14

15

16

17

18

19

20

21

22

23

24

25




     Case: 18-40532     Doc# 107                  -18- Entered: 12/20/18 13:25:24
                                     Filed: 12/20/18                                Page 18 of
                                                   19
1    Exhibit 5 - Investment Property Analysis

2    Properties with Positive Monthly Cash-Flow:

3    Real Property #1 Income: [1110 Aspen Dr, Concord, Ca]
        Rental         Mortgage      Insurance      Property         Other     Net Income
4
       Income           (PITI)                        Taxes        Expenses
5    4200           1078                                         500           2622

     Real Property #2 Income: [1623 Deardorff Lane Concord, CA 94519]
6
         Rental        Mortgage      Insurance       Property        Other      Net Income
7       Income          (PITI)                        Taxes        Expenses
      4400          2333                                         400           1667
8
     Real Property #3 Income: [50-52 Los Olivos Daly City, CA 94014]
9        Rental        Mortgage       Insurance      Property         Other     Net Income
        Income          (PITI)                        Taxes         Expenses
10
      7500          3363                                          900          3227
11
     Real Property #4 Income: [2481 Walters Way Concord, CA 94520]
12       Rental        Mortgage      Insurance      Property        Other       Net Income
        Income          (PITI)                       Taxes        Expenses
13    3500          1762                                        425            1313
14

15   A. Total Positive Cash Flow                                               $8829
16

17

18

19

20

21

22

23

24

25




     Case: 18-40532    Doc# 107                 -19- Entered: 12/20/18 13:25:24
                                   Filed: 12/20/18                                Page 19 of
                                                 19
